department of the treasury internal_revenue_service washington d c tax exempt ano government entities division release number release date date date vil dear contact person identification_number contact number employer_identification_number form required to be filed tax years all this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest we also called you and left a message we did not receive a protest within the requisite days so the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you nave any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil legend company dear we have considered your application_for recognition of exemption from federal_income_tax under ilr c sec_501 code based on the information provided we have concluded that you do not qualify for exemption under r c sec_501 the basis for our conclusion is set forth below facts you are organized as a nonprofit corporation for public and charitable purposes under your state law your articles of incorporation state that the specific purpose of this corporation is to solicit donations from large corporate givers and distribute funds to local schools verified 501c3 status as designated by the user base of a mobile application in the narrative part of your form_1023 you state that you were established to support other organizations conducting charitable activities and to advance education by helping transfer funds from corporate givers to schools and other charities through use of a software application in descriptive material you explain that you will align businesses’ marketing goals with schools’ fundraising needs individual participants in your fundraising program download a free software application application to their cellular telephones each participant designates and registers his or her favorite school and uses the application to learn about nearby merchant and internet partners each school must provide you with its employee identification_number and a designated contact person in order to receive funding once it is downloaded consumers can use the application to make purchases from participating retailers as well as check-in at locations throughout their communities participants may also contact merchants through your website when a participant clicks on a listing in your directory to confirm a visit to a sponsored location the sponsor displays a message on the participant’s phone your application also allows the user to interact with the sponsored location in other ways adding photos comments reviews viewing maps sharing with friends via social media every purchase or check-in results in funds being credited to the school chosen by the participant you solicit lump-sum payments from retail merchants and other local and national businesses that you aggregate into a pool at the end of each month you compute the number of visits to each merchant multiplied by the amount each merchant pledges typically to cents for each check-in or the percentages of each purchase to determine the amount earned by each school within days of a calculation that an exempt entity has accumulated at least dollar_figure of credits you will distribute the funds to it you have described this as giving parents students and other concerned citizens the ability to earn funds from donors and direct the allocation and distribution of these donated funds to the school or other educational charity of their choice you encourage businesses to support your program in an article dated date you state that you provide a creative and cost-efficient way for businesses to attract and create loyal customers while doing good in their local communities you also customize brand messages and badges that can be earned and shared by users of the applications the charitable pledge and contribution agreement that you use with sponsors states that you will provide to the donors written reports indicating the number of visits made by users of your software application which schools or other charities will receive donations and the calculation of the amount of such donation for early sponsors you contemplated offering incentives such as appearances videos of their locations inclusion on materials circulated to schools and interviews with their executives in information that you submitted you also state that a business that participates in your program may receive aggregated demographic data about its consumers push promotions or coupons to consumers when they're in the area access consumer feedback promote a new product launch or call to action direct consumers to their own app or website share a video launch a click to call program gain twitter followers or facebook fans in a presentation for businesses that you provided to us you explain the multiple benefits to a business e e e e aturnkey hyper-local mobile and social marketing program delivering powerful frequent incentives for families to visit and spend at your locations pr and promotional consideration increased brand recognition at thousands of local schools across the us monthly reporting to account for funds you offer additional promotional opportunities to businesses that make larger donations text graphic and video ads and offer to customize sponsorship of non- commercial locations to create a branded sponsorship perfect for your business you represent that your fundraising model supports educational needs and that it has been applauded as an innovative way to fund quality education at local schools you state that for- profit businesses are interested in signing as merchant partners but only if you are recognized as tax-exempt your primary source of revenue will be the payments made by merchants as a result of shopping done by users of your cellular telephone application you project yearly revenues of dollar_figure million after three full years of operation you will forward about percent of the revenue generated from corporate sponsors to eligible schools and other charities you will use percent of the funding to pay operating and administrative expenses as determined by your board_of directors your board_of directors is comprised of five persons your founder and her husband serve as your president and vice president respectively your founder and her husband receive compensation but you also have three outside directors who are not compensated at this time your founder and president is also founder and president of company a for-profit media business that provides consulting product development and marketing services company owns the license to the software and hosts the web services for your software application company has the right to adapt and license this software to other companies for-profit and non- profit for additional uses for a time company leased the applications software and related_services to you under a written_agreement your outside directors have since voted to terminate the lease you state that company will waive payment of the lease obligations that you owe and contribute percent from each software marketing campaign to you under a standard donor agreement law r c sec_501 describes organizations organized and operated exclusively for charitable scientific or educational_purposes sec_1_501_c_3_-1 states that in order to be described in sec_501 an organization must be both organized and operated for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operation test it is not described in sec_501 sec_1_501_c_3_-1 describes the organizational requirements for an exempt entity including the required provisions for its articles of incorporation sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in r c sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose treas reg ’ sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term educational relates to instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community a the sec_513 defines the term unrelated_trade_or_business to include any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable purpose or function constituting the basis for its exemption under sec_501 the term trade_or_business as used in sec_512 and sec_513 has the same meaning given the term in other sections of the internal_revenue_code sec_502 provides the general_rule that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under r c sec_501 revrul_64_182 1964_1_cb_186 involved an organization whose charitable purpose was carried out by aiding other charitable organizations through contributions and grants to such organizations for charitable purposes the service held that the organization was deemed to be operated exclusively for one or more exempt purposes and not as an unrelated_trade_or_business under sec_1_501_c_3_-1 because it was carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources revrul_67_149 1967_1_cb_133 held that an organization formed for the purpose of providing financial assistance to several different types of tax-exempt organizations was itself exempt from tax under sec_501 c the organization carried on no other operations than to receive contributions and incidental investment_income and to make distributions of income to such exempt_organizations at periodic intervals in revrul_76_442 1976_2_cb_148 an organization provides free legal services for personal tax and estate_planning to individuals who wish to make current and deferred gifts to charity the revenue_ruling states that aiding individuals in their tax and estate_planning is not a charitable activity in the generally accepted legal sense the organization is providing commercially available services to individuals who can afford them the revenue_ruling concludes that although funds may ultimately be made available to charity as a result of the organization's planning assistance to individuals the benefits to the public are tenuous in view of the predominantly private purpose served by arranging individuals’ tax and estate plans the fact that gifts to charity are contemplated in the plans do not convert the organization's assistance into a charitable activity or one that promotes social welfare within the meaning of the regulations in 326_us_279 the supreme court held that a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 31_tc_141 provides that in order to qualify for exemption from tax an organization has the burden of providing that it is both organized and operated exciusively for charitable purposes and that no part of its net_earnings inures to the benefit of any private individual is tantamount to a joint_venture between the organization and persons in control of the organization will disqualify such an organization from qualifying for tax-exempt status as an organization described under sec_501 further a ratio of income based compensation agreement that in 46_tc_47 the court considered the charitable purpose of an organization founded by owners of property bordering a dredged area of long island sound supported by fees assessed in proportion to the amount of land and extent of waterfront owned by each member it held that any public benefit was secondary to the private benefit to the members in easter house v u s cl_ct aff'd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption the claims_court concluded that the organization’s business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal organizations providing similar services thus p laintiff's competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under i r c sec_501 it competed with other commercial in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit in addition the court found that the organization had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost in church by mail inc v commissioner tcmemo_1984_349 aff'd 765_f2d_1387 cir the tax_court found that the church in this case was operated with a substantial purpose of providing a market for an advertising and mailing company owned by the same people who control the church the church argued that the contracts between the two were reasonable but the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in 82_tc_196 an applicant’s regularly scheduled bingo_games were held on the premises of a for-profit business which sold food and beverages the applicant did not make any cash payments for rent or wages to the for-profit lounge however the court held that the games conducted by the for-profit’s owners who also controlled applicant's governing board more than incidentally benefited the for-profit business by attractine additional customers in international postgraduate medical foundation v commissioner t c memo a nonprofit organization that conducted continuing medical education tours abroad had been formed and was controlled by owner of the for-profit travel agency that the nonprofit used exclusively under a contract not subject_to competitive bid and to which the nonprofit paid of its revenue the court found that the educational tour organization had been formed to provide private benefit to the for-profit travel agency in 950_f2d_365 7th cir aff'g 70_tc_352 the court determined that a nonprofit organization established by the seventh day adventist church to operate estaurants and health food stores to carry out its health ministry was not exempt under sec_501 as a religious_organization the court_of_appeals affirmed the tax court's finding that living faith’s religious purposes although sincere did not sufficiently mitigate the ‘clear commercial purpose’ of its operations the court noted that the organization was in competition with other restaurants advertised charged market rates and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization’s patrons were not limited to tax-exempt entities but included patrons of a private and corporate nature the organization paid advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization's activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center the court stated while plaintiff's organizational purpose is exempt and the foundation operates in important respects in an exempt fashion there is a distinctive ‘commercial hue’ to the way airlie carries out its business id pincite in zagfly inc v commissioner t c memo an applicant proposed to sell flowers over the internet allowing purchasers to direct a portion of their payment to recognized exempt_organizations and to the applicant for its operating costs the applicant argued that it was nota business as it planned to direct the profit to contributions and that giving the opportunity to contribute to its customers was a charitable purpose the court held that selling flowers at market prices over the internet was a business and not substantially related to an exempt activity analysis an entity seeking tax-exempt status under sec_501 must be both organized and operated exclusively for exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such purposes specified in r c sec_501 based on the information provided we conclude that you are not an exempt_organization described in ilr c sec_501 the requirements of the organizational_test are set out in sec_1_501_c_3_-1 under this test your articles of incorporation must limit your purposes to one or more exempt purposes specified in sec_501 in addition your articles may not authorize you to engage in substantial activities that are not in furtherance of an exempt_purpose your articles of incorporation state that you are organized to solicit donations from large corporate givers and distribute funds to local schools verified status as designated by the user base of a mobile application this specific purpose is broader than the purposes specified in the code and empowers you to engage in activities which are not in furtherance of one or more exempt purposes accordingly you do not meet the organizational_test described in sec_1_501_c_3_-1 you also are not operated for exclusively exempt purposes your activities are not educational within the meaning of sec_1_501_c_3_-1 as you do not instruct or train individuals or the public instead of carrying on activities that promote education you provide a software application that allows the users to designate the recipients of the funds from participating merchants that flow through you nor are your activities charitable you do not make grants and contributions from your own funds and based on your own criteria like the organizations recognized as exempt in revrul_64_182 c b and revrul_67_149 1967_1_cb_133 rather like the internet florist organization in the recent decision of zagfly inc v commissioner t c memo and the tax and estate_planning organization in revrul_76_442 1976_2_cb_148 you do not decide how much money to donate or which charities should receive it you merely transfer what is earned by potential customers interacting with your merchant sponsors your activities are not themselves charitable but constitute the provision of commercially available services your primary purpose is commercial it has long been settled that a single non-exempt purpose prevents recognition as exempt under sec_501 see 326_us_279 collecting funds from merchants and corporations in return for promoting their businesses on your mobile and web-based media and transferring such funds to schools based on the shopping habits and purchases of participants is a commercial business development service for the merchants and a commercial fundraising service for the schools like the organization in 70_tc_352 your activities constitute the conduct_of_a_trade_or_business ordinarily carried on by for-profit commercial businesses the exchange of goods and services is the essence of commercial activity in 283_fsupp2d_58 d d c the court discussed some business methods that indicate commercial operation they include competition with commercial entities extent of below cost services provided reasonableness of financial reserves promotional methods and extent of charitable donations as discussed above it appears that you compete with commercial enterprises using many ordinary business methods particularly promotional methods you state that you offer commercial entities attractive marketing opportunities to deliver text graphic and video messages to people who show interest in their businesses and web locations for actually purchasing goods and services from the commercial sponsors you describe your activities in commercial marketing terminology stating that you offer a social marketing program a cost-efficient way for businesses to attract and create loyal customers and that you help create a branded sponsorship most of your revenue will be generated from your marketing activities rather than from donations by individuals and foundations by encouraging individual participants to shop at merchant partners by arranging for a small amount to be contributed to local schools you are providing business development services for the merchants which is an ordinary trade_or_business your activities increase the merchants’ customer traffic enhance their profitability and return valuable information about customers to the merchants while facilitating donation of corporate donations to local schools unlike the organizations in revrul_64_182 supra and revrul_67_149 supra that did not conduct businesses as their main purpose and made direct contributions and grants of their funds tc exempt_organizations that they selected your activities do not achieve an exempt_purpose see a so sec_502 in addition you are similar to the non-qualifying organization in easter house v u s cl_ct aff'd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 which was determined to be carrying on essentially commercial activities in competition with ordinary commercial enterprises rather than activities that furthered a charitable purpose an organization’s purpose whether commercial or charitable may be inferred from its activities and type of operations 950_f2d_365 7th cir aff'g 70_tc_352 pincite certain operations are regarded as presumptively commercial such as selling drugs to the public or operating restaurants providing marketing and promotion through proprietary software is normally a commercial activity one of the factors indicating commercial character is competition with for-profit entities that engage in the same activities living faith pincite not only do commercial entities sell marketing services similar to yours your founder does so through the company that she owns another characteristic of commercial character is promotional advertising the materials that you submitted include different kinds of promotion to your target corporations emphasizing the benefits they would accrue from participating furthermore you operate for the substantial non-exempt purpose of providing private benefit to businesses and individuals an entity is not organized or operated exclusively for one or more tax-exempt purposes unless it serves a public rather than a private interest to meet this requirement an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family sec_1 c - d ii you provide benefit to the corporate contributors and to the for-profit business of your founder rather than exclusively for the community as a whole you describe the corporate sponsors as donors but persons who contribute to an organization in proportion to the benefits they expect to receive are engaging in a commercial transaction for private not public benefit 46_tc_47 your relationship with the corporate sponsors has measurable benefits for them which you describe you have told them that the mobile application provides a platform for marketing promotion and a powerful incentive to attract and retain customers your mobile software application also provides valuable information about customers you are helping to attract customers and provide advertisements to them similar to the organization in church by mail v commissioner tcmemo_1984_349 aff'd 765_f2d_1387 cir your entire enterprise is carried on in such a manner that for-profit merchants benefit substantially from your operations tax law limits the kinds and amounts of acknowledgement that a charity may make to its corporate sponsors precisely to prevent more than incidental private benefit if the acknowledgement exceeds those limitations the corporate donations must be treated as taxable business income sec_513 the corporate donor may not expect or receive a substantial_return_benefit such as advertising the corporation’s services or products by messages containing comparative language price information or inducements to purchase or use the products you offer to potential donors various opportunities to advertise to the users of the mobile application via text graphics and video you have not represented that you would restrict these opportunities to acknowledging the name or logo of the business you have also said that the businesses could use your application to pass on coupons or other inducements therefore your activities will not meet the definition of qualified corporate sponsorship your operations also provide specific and substantia benefits to the for-profit business owned by your founder you were an early customer of your founder’s business and paid it for your license technical support and hosting whether you paid fair_market_value for such use is not conclusive church by mail v commissioner tcmemo_1984_349 aff'd 765_f2d_1387 cir pincite common_control of an exempt_organization and a commercial business presents a risk of private benefit which is more serious if the entities engage in transactions with each other 82_tc_196 scholarship supporting bingo_games purpose to attract additional customers to lounge owned by founders and int’ postgraduate medical foundation v commissioner t c memo educational travel nearly sole client of travel agency owned by founder while you have terminated the written lease you will continue to use the mobile application and website developed and maintained by the related for-profit founder’s company your operations are carried on in a manner that benefits the related for- profit see church by mail t c memo aff'd f 2d cir although you have severed some of the payments to your in addition your ratio of income-based compensation agreement with company may result in net_earnings inuring to the benefit of private individuals see 31_tc_141 upon consideration of all the facts and circumstances we conclude that more than an insubstantial part of your activities furthers a non-exempt commercial purpose that benefits your donors and the commercial entity owned by your founder see sec_1 c - c based on the information above we find that you are not organized and operated exclusively for exempt purpuses within the meaning of sec_501 therefore you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement conté’s all the relevant facts and such facts are true correct and complete you'also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies r c sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t attn constitution ave n w washington dc if sincerely if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax rulings agreements karen schiller acting director exempt_organizations
